Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 1 of 48 PageID
                            49D01-1910-PL-044033                             #:10/20/2019
                                                                         Filed: 117       6:37 PM
                                                                                                                   Clerk
                                     Marion Superior Court, Civil Division 1                      Marion County, Indiana




   STATE OF INDIANA                               )           MARION SUPERIOR COURT 1
                                                              COMMERCIAL COURT DOCKET
                                                  ) SS:
   COUNTY OF MARION                               )           CAUSE NO.

   ROLLS-ROYCE NORTH AMERICAN                     )
   TECHNOLOGIES INC.,                             )
                                                  )
                   Plaintiff,                     )
                                                  )
          v.                                      )
                                                  )
   DYNETICS, INC.,                                )
                                                  )
                  Defendant.                      )

           VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

         Plaintiff Rolls-Royce North American Technologies Inc. (“LibertyWorks”), by its

  attorneys, alleges and states as follows for its Verified Complaint against Defendant Dynetics, Inc.

  (“Dynetics”):

                                      SUMMARY OF ACTION

         1.       LibertyWorks (a subsidiary of Rolls-Royce Corporation) and Dynetics are parties

  to a Teaming Agreement related to the development of a tactical vehicle incorporating a high-

  energy laser for the United States Army (“Army” or “Government”). LibertyWorks has invested

  ten years and almost $50 million in developing the power and thermal technology that will be used

  in the tactical vehicle and has been working with Dynetics in furtherance of this project for over

  two years. Critical to the Teaming Agreement and the sanctity of the Parties’ joint product

  development are the exclusivity provision in Paragraph 6 and the dispute resolution clause in

  Paragraph 10. The exclusivity provision ensures that, after investing substantial time and resources

  in the project, neither Party can usurp the business opportunity and join with another vendor to

  complete the project. Also, the dispute resolution clause in Paragraph 10 ensures that in the event

  of a dispute, the Parties must work towards a resolution and, if one is not found, then it is promptly

                                                       1
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 2 of 48 PageID #: 118




  submitted to final and binding determination. In other words, in as much as the exclusivity

  provision is a check on either Party being able to usurp the business opportunity for itself, the

  dispute resolution clause ensures that the Party cannot unilaterally claim the exclusivity

  requirements have not been met.

         2.      Yet Dynetics has done just that. Having the benefit of LibertyWorks’s intellectual

  property and expertise for years, Dynetics has now manufactured a dispute and declared the

  Teaming Agreement terminated, in a transparent effort to avoid its exclusivity obligations and

  jettison LibertyWorks for another vendor. And as further evidence of its bad faith, Dynetics has

  refused to participate in the Teaming Agreement’s dispute resolution process, which requires the

  Parties to arbitrate any dispute concerning the Teaming Agreement, including any purported

  breach, termination of exclusivity or the Teaming Agreement itself.        Instead, Dynetics has

  disregarded the terms of the Teaming Agreement and decided to proceed with another vendor

  while disavowing its obligation to engage in the dispute resolution process by urging that “such

  efforts would appear to be futile.”

         3.      LibertyWorks has initiated arbitration and seeks immediate injunctive relief from

  this Court only to preserve the status quo—to prevent Dynetics from circumventing the agreed

  upon dispute resolution process and teaming with another vendor before an arbitrator is afforded

  the opportunity to determine whether Dynetics has the right to do so.

         4.      LibertyWorks has spent 10 years and almost $50 million developing this

  technology and has shared its extensive intellectual property with Dynetics. But most importantly,

  LibertyWorks’s participation in this project involving cutting-edge high-energy laser technology

  would provide it with a first-to-market advantage. Allowing Dynetics to cast LibertyWorks aside

  based on a manufactured dispute as a pretext—without fulfilling the dispute resolution process set



                                                  2
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 3 of 48 PageID #: 119




  out in the Teaming Agreement—would cause LibertyWorks irreparable harm that cannot

  otherwise be remedied through money damages.

                             PARTIES, JURISDICTION, AND VENUE

         5.      Plaintiff Rolls-Royce North American Technologies Inc. is a corporation organized

  and existing under the laws of the State of Delaware. Its principal offices, facilities and place of

  business are at 2059 S. Tibbs Ave., Indianapolis, Indiana 46241.

         6.      Defendant Dynetics, Inc., is a corporation organized and existing under the laws of

  the State of Alabama. Upon information and belief, Dynetics’s principal office and place of

  business is located at 1002 Explorer Boulevard, Huntsville, Alabama 35806.

         7.      Personal jurisdiction is proper over Dynetics in this Court under Indiana Trial Rule

  4.4(A). Dynetics has done and is doing business with LibertyWorks in Indiana, including in

  relation to the negotiation, implementation and performance of the Teaming Agreement.

  Dynetics’s representatives have also frequently visited the LibertyWorks facilities in Indiana to

  meet with LibertyWorks’s representatives as part of the program implementation and

  management.

         8.      This case is eligible for the Commercial Court Docket because the gravamen of the

  case relates to a dispute between two business entities as to their business activities relating to the

  contract, transactions, and/or relationships between them, including issues regarding trade secrets

  and non-disclosure obligations. See Comm’l Ct. Rule 2(E).

         9.      Venue is proper in this Court because LibertyWorks has its principal offices,

  personnel and facilities in Marion County, and because the parties’ business dealings took place

  in Marion County, Indiana.




                                                    3
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 4 of 48 PageID #: 120




                                    FACTUAL BACKGROUND

                                      The Teaming Agreement

         10.      Rolls-Royce has been building aircraft engines and other technological marvels

  since the company’s founding in 1904. Throughout its long and distinguished history, it also has

  been providing its goods, services, and expertise to the U.S. Government pursuant to Government

  contracts and subcontracts to benefit our nation’s military forces and other agencies.

  LibertyWorks, based in Indianapolis, Indiana, is a wholly-owned Rolls-Royce subsidiary that

  performs a number of these U.S. Government contracts, with particular emphasis on developing

  advanced technology for propulsion and power often involving classified data and programs of

  vital importance to our national security.

         11.      LibertyWorks focuses on serving the branches of the United States armed forces,

  working with the Army Rapid Capabilities & Critical Technologies Office, the Defense Advanced

  Research Projects Agency, NASA, the Air Force Research Laboratory, and the Office of Naval

  Research.

         12.      Building on decades of experience and strong business connections, LibertyWorks

  frequently partners with other businesses to provide comprehensive research and development

  services to the United States military. Often, these partnerships are memorialized in teaming

  agreements under which LibertyWorks and its partner agree to work together to submit a proposal

  in response to a Government solicitation and perform any resulting contract. These teaming

  agreements frequently require the parties to work exclusively with each other for the duration of

  the contract.

         13.      In 2017, the United States Army released a Request for Proposals (“RFP”) for

  development of a vehicle-based high-energy laser.



                                                 4
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 5 of 48 PageID #: 121




         14.     On April 21, 2017, the Parties entered the Teaming Agreement, pursuant to which

  Dynetics would submit a proposal to the Army as the prime contractor, and LibertyWorks would

  serve as the exclusive subcontractor for the power and thermal energy portion of the project.

  (Teaming Agreement attached hereto as Exhibit A). This Teaming Agreement would allow the

  Parties to present the strongest response to the RFP, thereby best positioning the team to receive

  the contract award and ensuing task orders from the Government.

         15.     The Teaming Agreement is valid “through the period of the contract should the

  Prime win award of the Contract.” Ex. A at ¶ 7.

  The Parties Agree to an Exclusive Relationship Protected by Dispute Resolution Provisions

         16.     The Teaming Agreement contemplated Dynetics being the client-facing partner,

  responding directly to the Government’s RFP. The exclusivity provision is a critical part of this

  (and any) teaming relationship and provided important benefits to both Dynetics and

  LibertyWorks. The provision protected Dynetics by preventing LibertyWorks from participating

  in a response to the RFP with a different team—thereby giving the Dynetics team a competitive

  advantage over other offerors. The provision protects LibertyWorks by preventing Dynetics from

  engaging a different company to work on this RFP, particularly after LibertyWorks shared

  proprietary information with Dynetics. This exclusivity provision provides that:

         Dynetics agrees that where Subcontractor can meet: (1) pricing targets established
         by [Dynetics]; (2) schedule requirements; and (3) technical capabilities,
         Subcontractor shall be Dynetics’ exclusive source for the scope listed in Exhibit A
         Section 6 (Power and Thermal Management) and shall not pursue or use other
         proposals for this scope (Power and Thermal Management) of the Contract during
         the term of this Agreement subject [sic] the exceptions noted above.

  Ex. A ¶ 6.

         17.     The Teaming Agreement also sets forth a specific dispute resolution procedure to

  be followed in the event of a disagreement arising between the Parties. This process requires that:


                                                  5
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 6 of 48 PageID #: 122




         Any dispute, controversy or disagreement arising out of, relating to or resulting
         from this Agreement which is not disposed of by mutual agreement within a period
         of ten (10) days after one party has provided written notice of the dispute to the
         other, shall be subject to Executive Level review by Dynetics and Subcontractor. If
         this review process is not successful within a reasonable period of time (normally
         15–30 days, unless extended by agreement of the Parties), then the matter shall be
         designated as a dispute and shall be submitted to and settled by final and binding
         arbitration enforceable under the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. (the
         “FAA”) and conducted pursuant to the then current rules of the American
         Arbitration Association.

  Ex. A ¶ 10.10 (emphasis added).

         18.     Again, this provision provides mutual benefits to the Parties and was reflective of

  their substantial investment and collaboration by assuring their commitment to work through any

  disputes that came up at the highest levels, and, to the extent resolution could not be had, then to

  have them submitted and settled by final and binding arbitration before one side took action.

         19.     These provisions set forth explicit protections for the Parties, and particularly for

  LibertyWorks in its subcontractor role. LibertyWorks would function as the exclusive member of

  Dynetics’s team for the power and thermal management portion of the Contract. Only with this

  exclusivity protection would LibertyWorks agree not to team with a different prime contractor.

   After Two Years, Dynetics Manufactures a Dispute as a Pretext in an Effort to Terminate
                          LibertyWorks’s Exclusivity Protections

         20.     Dynetics submitted a proposal in response to the RFP, which incorporated

  information provided by LibertyWorks.        Based upon that proposal, and in recognition of

  LibertyWorks’s position on the team, the United States Army awarded Dynetics a contract in

  August 2017 (the “Contract”). The Parties promptly started working together, as contemplated by

  the Teaming Agreement.       In the interest of time, the parties executed Purchase Orders on

  September 20, 2017, and October 25, 2017, to cover the initial phases of the work, and entered

  into a more comprehensive Subcontract Agreement effective February 3, 2018.



                                                   6
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 7 of 48 PageID #: 123




         21.     Not long after the effective date of the Subcontract Agreement, the Parties began

  discussing significant changes to the power and thermal management system from the original

  proposal in 2017 for the next phase of the project, which is known as Option 3. In February 2019,

  Dynetics requested a proposal from LibertyWorks for this new power and thermal management

  system for Option 3.

         22.     Importantly, Dynetics never provided LibertyWorks with a “pricing target” for this

  new power and thermal management system. Instead, the Parties negotiated the price of Option 3

  over the next few months. Dynetics issued a Stop Work Order on March 19, 2019, requiring

  LibertyWorks to stop its ongoing work related to Option 3 pending further pricing negotiations.

  Those negotiations continued.

         23.     On April 25, 2019, after several rounds of negotiation, LibertyWorks submitted a

  final pricing proposal for Option 3 that totaled

                                                                                           . (Letter

  attached hereto as Exhibit B).

         24.     Dynetics agreed to the price proposal the very next day, telling LibertyWorks

  “thank you for your teams [sic] diligent efforts the past few weeks as worked [sic] to come to a

  resolution on Option Year 3.” (Email attached hereto as Exhibit C (emphasis added)). This had

  the effect of reversing the stop work order, as Dynetics instructed LibertyWorks to begin a portion

  of the work on Option Year 3. See Ex. C. Dynetics also issued a task order under the Parties’

  Subcontract Agreement indicating that it had now exercised Option 3 and work should proceed.

  See Ex. C.     Furthermore, Mr. Ronnie Chronister, Dynetics’s Vice President of Contracts,

  confirmed in a telephone conversation on April 26 that the April 25 price proposal was acceptable.

  Dynetics confirmed in their words and conduct, as of April 26, 2019, that the Parties had an



                                                     7
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 8 of 48 PageID #: 124




  agreement on the price for Option 3.           This understanding was reinforced in subsequent

  correspondence, including a July 24, 2019, email in which Dynetics identified three remaining

  issues to be discussed, which did not include pricing as a discrete issue. (Email attached hereto as

  Exhibit D).

          25.     The Parties continued to work together over the next four months to finalize other

  non-price terms for Option 3. Then, suddenly on September 17, 2019, LibertyWorks received a

  letter from Dynetics claiming, for the very first time, that LibertyWorks had failed to meet the

  requirements for exclusivity outlined in Paragraph 6 of the Teaming Agreement. (Letter attached

  hereto as Exhibit E). In that letter, Dynetics alleged that LibertyWorks failed to properly engage

  with Dynetics regarding price negotiations, and also failed to provide realistic schedules. Dynetics

  concluded that:

          Dynetics has no choice but to end exclusivity under Section 6 of the Teaming
          Agreement. . . . [w]ith the exclusivity provision no longer applicable, Dynetics is
          under no obligation to provide an award to Rolls-Royce for any or all of the Option
          3 work and/or future work under the prime contract or D3I. In this regard, Dynetics
          may solicit bids and compete for any or all work under Option 3 and/or future
          efforts including any Power and Thermal Management work.

  Ex. E (emphasis added). Dynetics also stated that they could terminate the Teaming Agreement

  in its entirety, but did not do so at that time. See Ex. E.

          26.     LibertyWorks was stunned. Contrary to Dynetics’s claims, LibertyWorks had

  negotiated Option 3 pricing with Dynetics in earnest and, by Dynetics’s own admission, the Parties

  had “come to a resolution on Option Year 3.” LibertyWorks had then proceeded to perform the

  requested services, unaware of any concern or disagreement by Dynetics regarding the Option 3

  pricing or any other significant issue regarding the exclusivity requirements under the Teaming

  Agreement. LibertyWorks was accordingly surprised when Dynetics suddenly claimed that




                                                     8
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 9 of 48 PageID #: 125




  LibertyWorks had failed to meet pricing targets, despite the fact that Dynetics had never provided

  any such targets to LibertyWorks or otherwise expressed concern with the agreed-upon pricing.

            27.    LibertyWorks responded to the letter on September 26, 2019, laying out in detail

  the reasons why LibertyWorks had satisfied the exclusivity requirements of the Teaming

  Agreement. (Letter attached hereto as Exhibit F). LibertyWorks’s response also addressed

  Dynetics’s alleged concerns of dissatisfaction regarding battery specifications, and the timing of

  the contract negotiations. See Ex. F at 3.

            28.    Due to the disagreement between LibertyWorks and Dynetics, LibertyWorks

  confirmed in its September 26 letter that it disputed Dynetics’s claims, and that therefore “the

  process for dispute resolution under Section 10.10 of the Teaming Agreement is hereby initiated.”

  Ex. F at 1. Dynetics responded on September 30, recognizing that the dispute process was engaged

  and stating that they would “schedul[e] the executive management meeting as required under

  Section 10.10 of the Teaming Agreement.” (Letter attached hereto as Exhibit G).

            29.    The Teaming Agreement sets forth specific dispute resolution procedures in such a

  circumstance. Disputes that are not resolved within ten days of providing notice of the dispute are

  subject to executive level review by both parties, which the Parties expressly stated would

  normally take 15–30 days. See Ex. A at ¶ 10.10. Then,

            If this review process is not successful within a reasonable period of time (normally
            15–30 days, unless extended by agreement of the Parties), then the matter shall be
            designated as a dispute and shall be submitted to and settled by final and binding
            arbitration enforceable under the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq.

  Ex. A at ¶ 10.10 (emphasis added). The ten-day resolution period had barely begun, before

  Dynetics was discussing scheduling a telephone call that would constitute the executive level

  review.




                                                     9
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 10 of 48 PageID #: 126




          30.    LibertyWorks asked Dynetics to delay the conference call until both Parties could

  conduct a meaningful internal executive review and gain a more thorough understanding of the

  issues in Dynetics’s September 17 letter. Dynetics insisted on going forward with the telephone

  call.   LibertyWorks reluctantly agreed to participate as an opportunity to hear Dynetics’s

  substantive response to LibertyWorks’s September 26 letter.

          31.    The Parties held a phone call on October 7. LibertyWorks made clear that this

  conversation was an opportunity to gain more information about Dynetics’s position so that a

  thorough internal executive level review could be conducted later.          Dynetics provided no

  additional substantive detail about the purported failure in performance, except to provide entirely

  new and wholly-unsubstantiated claims of failure. Not surprisingly, the dispute was not resolved

  during that phone call. At the conclusion of the call, Dynetics informed LibertyWorks that they

  viewed that conversation as completion of the executive level review, despite the lack of substance

  concerning the purported failure to perform, the greatly accelerated timetable and the fact that the

  Teaming Agreement contemplated a 15–30 day period for a proper good-faith review; not an

  insubstantial ninety-minute phone call between the Parties.

          32.    Mere hours after the Parties completed their telephone call, Dynetics sent a letter

  to LibertyWorks. (Letter attached hereto as Exhibit H). This letter was curt. It stated “Dynetics

  considers the Executive Level Review process complete with the Parties unable to reach

  agreement. Consequently, Dynetics shall enforce its determination that LibertyWorks no longer

  qualifies for exclusivity under the Teaming Agreement.” Ex. H (emphasis added). This response,

  composed the very same day as the phone call, made clear that Dynetics had no intention of

  attempting to resolve the dispute in good faith.       Instead, in contravention of the explicit

  requirements of the dispute mechanism specified in the Teaming Agreement, Dynetics was intent



                                                  10
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 11 of 48 PageID #: 127




  on terminating exclusivity and partnering with another company as soon as possible. The Teaming

  Agreement provided for 15–30 days of executive negotiation. See Ex. A at ¶ 10.10. The executive

  call had barely ended before Dynetics informed LibertyWorks that any attempt to resolve the

  dispute would be hopeless.

       Dynetics Ignores the Teaming Agreement’s Mandatory Arbitration Requirement

          33.     Even if the October 7 phone call did qualify as the executive level review referenced

  in the dispute resolution provision of the Teaming Agreement (it did not), Dynetics ignored a

  different, but just as critical, contractual requirement. The Teaming Agreement requires that

  unresolved disputes “shall be submitted to and settled by final and binding arbitration.” Ex. A at

  ¶ 10.10. Dynetics made it clear that they did not intend to abide by this requirement, stating that

  “Dynetics shall enforce its determination that LibertyWorks no longer qualifies for exclusivity

  under the Teaming Agreement.” Ex. H. But the Teaming Agreement clearly requires the Parties

  to arbitrate any such dispute before Dynetics may regard exclusivity (or the Teaming Agreement

  itself) terminated.

          34.     LibertyWorks promptly reminded Dynetics of their contractual requirement to

  arbitrate the dispute by letter dated October 10. (Letter attached hereto as Exhibit I). This

  included a request that Dynetics confirm whether they stood by their assertion that they viewed

  the exclusivity provision as immediately terminated. In such an event, LibertyWorks informed

  Dynetics that they would enforce their rights.

          35.     Dynetics responded by taking yet another unauthorized action in breach of the

  Teaming Agreement. By letter on October 15, 2019, Dynetics informed LibertyWorks that it was

  terminating the Teaming Agreement. (Letter attached hereto as Exhibit J). This letter did not

  provide any additional details as a basis for such an action, beyond referencing their incorrect



                                                   11
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 12 of 48 PageID #: 128




  assertions regarding the exclusivity provision. Dynetics concluded that “Dynetics has no choice

  but to solicit bids for the current work and any further effort from others.” Ex. J.

         36.     In addition, seemingly recognizing its previous breach of the Teaming Agreement,

  Dynetics changed course. Dynetics suddenly claimed that it would still “respond to any request

  for Executive Level review or arbitration.” Ex. J. However, Dynetics attempted to discourage

  LibertyWorks from exercising its rights by noting that “such efforts would appear to be futile due

  to the nature of LibertyWorks [sic] default and this limitation of liability.” Ex. J. Dynetics also

  said that they did not have to “maintain the status quo pending the completion of this process

  contrary to LibertyWorks’ position.” Ex. J.

         37.     Despite Dynetics’s position, LibertyWorks is entitled to maintain the status quo

  before having its dispute heard by an arbitrator, and such efforts would not be “futile.”

  Accordingly, on October 20, 2019, LibertyWorks filed a demand for arbitration before the

  American Arbitration Association, as required by the Teaming Agreement. (Demand attached

  hereto as Exhibit K).

         38.     The sudden urgency with which Dynetics has attempted to divorce itself from its

  previously amicable and profitable relationship with LibertyWorks suggests that everything is not

  as it seems. LibertyWorks entered the exclusive Teaming Agreement to ensure that Dynetics could

  not simply cast it aside after years of working together and sharing millions of dollars in intellectual

  property. Now Dynetics has manufactured a dispute as a pretext to do just that—and without

  participating in the Teaming Agreement’s dispute resolution process. Because of the almost $50

  million investment required for LibertyWorks to be at its present technology readiness level,

  LibertyWorks strongly believes that no other vendor could meet the requirements and timetable

  for this project with Dynetics, which raises a serious threat of Dynetics sharing LibertyWorks’s



                                                    12
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 13 of 48 PageID #: 129




  intellectual property. Dynetics also has failed to substantiate its naked claims that LibertyWorks

  has not performed its obligations under the Teaming Agreement. Accordingly, all LibertyWorks

  asks of this Court is to preserve the status quo until the Parties can have their dispute decided by

  arbitration as required by the Teaming Agreement.1

                                      COUNT I – Declaratory Judgment

           39.      The foregoing paragraphs are incorporated by reference and re-alleged herein.

           40.      LibertyWorks seeks a declaratory judgment stating that Dynetics is contractually

  obligated to comply with the dispute resolution provision of the Teaming Agreement, including

  participating in binding arbitration in accordance therewith, instead of unilaterally declaring the

  exclusivity provision of no effect and the Teaming Agreement terminated.

           41.      The Teaming Agreement is clear.

           If this review process is not successful within a reasonable period of time (normally
           15–30 days, unless extended by agreement of the Parties), then the matter shall be
           designated as a dispute and shall be submitted to and settled by final and binding
           arbitration enforceable under the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq.”

  Ex. A at ¶ 10.10 (emphasis added). The Parties recognized that they disagreed regarding whether

  the exclusivity provisions were still enforceable, through written correspondence. See Exs. F and

  G. Dynetics also recognized that “LibertyWorks designates the matter a dispute per Section 10.10

  of the Teaming Agreement,” that “the dispute process has been engaged,” and that they would

  proceed “as required under Section 10.10 of the Teaming Agreement.” Ex. G.



  1
    This lawsuit is not intended to waive or in any other way limit LibertyWorks’s right to arbitrate its disputes, as
  required by the Teaming Agreement. The Alabama Supreme Court has recognized courts’ jurisdiction to grant
  equitable relief when necessary, even when considering disputes subject to mandatory arbitration. See Spinks v.
  Automation Pers. Servs., Inc., 49 So.3d 186, 189–90 (2010). Spinks recognized that there are situations where “a
  binding arbitration clause does not bar a plaintiff from seeking emergency injunctive relief or other provisional
  remedies in court.” Id. at 189 (quoting Holiday Isle, LLC v. Adkins, 12 So.3d 1173, 1177 (Ala. 2008)). One such
  situation is where “an arbitral award could not return the parties substantially to the status quo,” due to an ongoing
  breach of a contractual agreement. See id. at 189–90. That situation is present here.


                                                           13
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 14 of 48 PageID #: 130




         42.     Despite this acknowledgment, Dynetics then proceeded to ignore the mandatory

  arbitration entirely. After the hastily-organized call on October 7, Dynetics declared that very day

  that “Dynetics shall enforce its determination that LibertyWorks no longer qualifies for exclusivity

  under the Teaming Agreement.” Ex. H. LibertyWorks disputed this assertion in its October 10

  letter. See Ex. I. Dynetics then doubled-down on their position by terminating the Teaming

  Agreement in its entirety on October 15, 2019. See Ex. J.

         43.     LibertyWorks had already initiated the dispute resolution provision regarding

  Dynetics’s unilateral assertion that it could terminate either the exclusivity provision or the

  Teaming Agreement as a whole, see Ex. F, but Dynetics still refused to arbitrate these issues prior

  to declaring the Teaming Agreement terminated. In its October 15 letter, Dynetics says that they

  will “respond” to a request for arbitration, while also saying that they are not required “to maintain

  the status quo pending the completion of this process contrary to LibertyWorks’ position.” Ex. J.

  Dynetics must be compelled to see the dispute resolution process through in its entirety.

         44.     This dispute represents a bona fide justiciable controversy ripe for adjudication.

  LibertyWorks has been harmed by Dynetics’s termination of the Teaming Agreement and stated

  intention to solicit bids in breach of the exclusivity provision. A declaratory judgment ordering

  Dynetics to arbitrate this dispute is necessary to protect LibertyWorks’s rights.

         45.     Dynetics cannot appoint itself judge, jury, and executioner. Dynetics’s claims of a

  failure of performance are unfounded and contested by LibertyWorks. The dispute resolution

  requirements are explicit and not in question. Final and binding arbitration is mandatory under the

  Teaming Agreement, in order to protect the Parties’ rights. LibertyWorks has filed its demand for

  arbitration; Dynetics must abide by its contractual obligations. A declaratory judgment confirming

  this obligation is warranted. Such an order would do nothing more than confirm that the Parties



                                                   14
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 15 of 48 PageID #: 131




  must abide by the status quo: the exclusivity provision applies until and unless the American

  Arbitration Association declares that it is ineffective or that the Teaming Agreement is justifiably

  terminated.

                   COUNT II – Breach of Contract by Failing to Comply with the
                                 Dispute Resolution Provision

             46.   The foregoing paragraphs are incorporated by reference and re-alleged herein.

             47.   The Teaming Agreement is a lawfully executed and binding contract between the

  Parties.

             48.   LibertyWorks has fully performed its obligations under the Teaming Agreement.

             49.   Dynetics has informed LibertyWorks that it views the exclusivity provisions of the

  Teaming Agreement as of no effect, and that it was entitled to terminate the Teaming Agreement

  as a whole. See Exs. H, J. It reached this position despite the failure to complete binding arbitration

  before the American Arbitration Association, as required by the Teaming Agreement. See ¶ 10.10.

  This failure represented a breach of Dynetics’s contractual obligations owed to LibertyWorks,

  through Dynetics’s nonperformance.

             50.   LibertyWorks has filed for arbitration in accordance with the Teaming Agreement.

  See Ex. K. LibertyWorks remains ready and willing to pursue that arbitration.

             51.   LibertyWorks has been damaged through Dynetics’s attempt to circumvent and

  negate LibertyWorks’s contractual rights, including the right to mandatory binding arbitration.

        COUNT III – Breach of Contract by Breaching the Exclusivity Provision and by
                          Terminating the Teaming Agreement

             52.   The foregoing paragraphs are incorporated by reference and re-alleged herein.

             53.   The Teaming Agreement is a lawfully executed and binding contract between the

  Parties.

             54.   LibertyWorks has fully performed its obligations under the Teaming Agreement.

                                                    15
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 16 of 48 PageID #: 132




             55.   Dynetics has informed LibertyWorks that it views the exclusivity provisions of the

  Teaming Agreement as of no effect. See Ex. H. Dynetics has stated that “Dynetics shall enforce

  its determination that LibertyWorks no longer qualifies for exclusivity under the Teaming

  Agreement.” Ex. H. This represents an unequivocal statement that Dynetics intends to, and may

  already be in the process of, breaching the exclusivity provision.

             56.   Dynetics then informed LibertyWorks on October 15 that it was unilaterally

  terminating the Teaming Agreement. This termination was done without giving LibertyWorks a

  chance to cure any alleged breaches, and without abiding by the dispute resolution process.

  Dynetics also stated that it “has no choice but to solicit bids for the current work and any future

  effort from others.” Ex. J.

             57.   Dynetics’s claim that LibertyWorks is no longer entitled to exclusivity and may

  terminate the Teaming Agreement is based on unsubstantiated and incorrect allegations, including

  Dynetics’s failure to provide LibertyWorks with pricing targets. There is therefore no basis to

  declare the exclusivity provision of no effect or the Teaming Agreement terminated.

             58.   LibertyWorks remains committed to fully performing under the exclusivity

  provisions specifically and the Teaming Agreement as a whole and remains committed to working

  with Dynetics—and only Dynetics.

             59.   LibertyWorks has been damaged through Dynetics’s unilateral termination of the

  Teaming Agreement and refusal to abide by the exclusivity provision, thereby denying

  LibertyWorks its bargained-for status as Dynetics’s exclusive partner on the Contract.

    COUNT IV – Anticipatory Breach of Contract by Planning to Engage Other Companies

             60.   The foregoing paragraphs are incorporated by reference and re-alleged herein.

             61.   The Teaming Agreement is a lawfully executed and binding contract between the

  Parties.

                                                   16
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 17 of 48 PageID #: 133




         62.     LibertyWorks has fully performed its obligations under the Teaming Agreement.

         63.     Dynetics has informed LibertyWorks that it intends to negotiate and contract with

  other companies, in direct violation of the exclusivity provision of the Teaming Agreement,

  stating: “Dynetics shall enforce its determination that LibertyWorks no longer qualifies for

  exclusivity under the Teaming Agreement.” Ex. H. Dynetics then stated that “Dynetics has no

  choice but to solicit bids for the current work and any further effort from others.” Ex. J. These

  represent positive and unconditional statements of Dynetics’s intention to refuse to perform under

  the exclusivity provision of the Teaming Agreement, underscored by Dynetics’s unilateral

  termination of the Teaming Agreement as a whole.

         64.     By reaching out to and contracting with other companies in the industry, Dynetics

  will cause, unless restrained and enjoined by this Court, irreparable harm and injury to

  LibertyWorks. LibertyWorks has no adequate remedy at law.

      COUNT V – Request for Temporary, Preliminary, and Permanent Injunctive Relief

         65.     The foregoing paragraphs are incorporated by reference and re-alleged herein.

         66.     Dynetics’s conduct, as set forth in the foregoing paragraphs, constitutes a violation

  of its legal and contractual duties to LibertyWorks.

         67.     LibertyWorks will suffer immediate and irreparable harm if Dynetics is not

  temporarily, preliminarily, and permanently ordered to refrain from directly or indirectly violating

  the exclusivity provision of the Teaming Agreement by reaching out to and/or contracting with

  other companies related to the Contract and/or using LibertyWorks’s confidential, proprietary, and

  trade secret information and violating the Parties’ negotiated and agreed-upon dispute resolution

  provision by taking these actions prior to completion of the Executive Level review and binding

  arbitration before the American Arbitration Association.



                                                  17
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 18 of 48 PageID #: 134




          68.     LibertyWorks’s business will suffer immediate harm if the request for injunctive

  relief is denied. By contrast, Dynetics will suffer little harm as they would merely be upholding

  the obligations that they previously agreed to honor as consideration for the Teaming Agreement

  with LibertyWorks. This would be the status quo.

          69.     Unless injunctive relief is granted to LibertyWorks, it is likely that any subsequent

  arbitration proceedings will be a mere “hollow formality,” as Dynetics has made clear its imminent

  intentions to take actions that no arbitral award can undo. See Merrill Lynch, Pierce, Fenner &

  Smith, Inc. v. Salvano, 999 F.2d 211, 215 (7th Cir. 1993) (“The TRO served to maintain the status

  quo without prejudice to the merits of any of the parties’ claims or defenses until an arbitration

  panel could consider the issues presented.”) (citing Blumenthal v. Merrill Lynch, Pierce, Fenner

  & Smith, Inc., 910 F.2d 1049, 1052–53 (2d Cir. 1990) (noting that arbitration can become a

  “hollow formality” absent a court’s ability “to preserve the meaningfulness of the arbitration”));

  Holiday Isle, LLC v. Adkins, 12 So. 3d 1173, 1184–85 (Ala. 2008) (enjoining a party from

  negotiation letters of credit until after an arbitral ruling and stating “equitable relief is appropriate

  when an arbitral award could not return the parties substantially to the status quo, particularly if

  the enjoined conduct would render the arbitration process a ‘hollow formality,’ i.e., ‘the arbitral

  award when rendered could not return the parties substantially to the status quo ante.’”) (internal

  quotation marks omitted) (quoting Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Bradley, 756

  F.2d 1048, 1052 (4th Cir. 1985)).

          70.     LibertyWorks is likely to succeed on the merits of its claims that arbitration is

  required under the dispute resolution provision of the Teaming Agreement, and that the exclusivity

  provision remains in full force and effect.

          71.     LibertyWorks has no adequate remedy at law.



                                                     18
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 19 of 48 PageID #: 135




                                     PRAYER FOR RELIEF

         WHEREFORE, LibertyWorks prays the Court enter judgment in its favor and against

  Dynetics and award the following relief:

                1.      That LibertyWorks be awarded a temporary restraining order and

         preliminary and permanent injunction enjoining Dynetics and their respective agents,

         representatives, servants, employees, attorneys, officers, directors, shareholders,

         licensees, affiliates, joint venturers, parents, subsidiaries, related corporations and

         companies, and all others in privity or acting in concert with them, from contacting

         other companies related to services under the Contract (including, without limitation,

         soliciting, accepting, reviewing or discussing any bid or proposal of any nature), in

         violation of the exclusivity agreement in the Parties’ Teaming Agreement;

                2.      That LibertyWorks be granted a trial by jury in this matter on all matters

         so triable;

                3.      That LibertyWorks be awarded all damages owed to it by Dynetics

         under the Teaming Agreement, as a result of the various breaches included in the above

         Counts;

                4.      That LibertyWorks be awarded interest on the amount awarded at trial

         at the prevailing rate;

                5.      That LibertyWorks be granted a declaratory judgment that Dynetics

         must pursue mandatory binding arbitration as required under the Teaming Agreement,

         and that Dynetics’s unilateral declaration that the exclusivity provision and the

         Teaming Agreement have been terminated is nullified and of no legal force or effect;

                6.      That LibertyWorks be awarded costs and attorney’s fees in this matter;

         and

                                                19
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 20 of 48 PageID #: 136




               7.     That LibertyWorks be awarded such other and further relief as the Court

        deems appropriate.

                                  JURY TRIAL DEMAND

        LibertyWorks requests a jury trial on all questions of fact raised by this Verified

  Complaint for Injunctive Relief and Damages.




                                                 20
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 21 of 48 PageID #: 137



                                             VERIFICATION

        I,
              mW/K/        0/150")
                                         ,
                                                Z/M/éfgﬂme Omcgz
 of Rolls-Royce North American Technologies         Inc.,   do hereby aﬁ'lrm, under the penalties for

 peljury, that the facts alleged in the foregoing    Veriﬁed Complaint for Injunctive Relief and

 Damages     are true and correct to the best of my knowledge, information and belief.


                                                ROLLS-ROYCE NORTH AMERICAN


 Dated: October    /    2019
                                                  ynm
                                                TECHNOLOGIES INC.
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 22 of 48 PageID #: 138




  Dated: October 20, 2019             Respectfully submitted,


                                      ROLLS-ROYCE NORTH AMERICAN
                                      TECHNOLOGIES INC.

                                      /s/ Andrew J. Miroff
                                      Andrew J. Miroff, Atty. No. 21749-49
                                      ICE MILLER LLP
                                      One American Square, Suite 2900
                                      Indianapolis, IN 46282-0200
                                      (317) 236-2100
                                      drew.miroff@icemiller.com

                                      Brett Ingerman (to be admitted pro hac vice)
                                      Dawn Stern (to be admitted pro hac vice)
                                      DLA PIPER LLP (US)
                                      6225 Smith Avenue
                                      Baltimore, MD 21209
                                      Telephone: (410) 580-3000
                                      Facsimile: (410) 580-3001
                                      brett.ingerman@dlapiper.com
                                      dawn.stern@dlapiper.com

                                      Counsel for Plaintiff Rolls-Royce North American
                                      Technologies Inc.




                                        22
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 23 of 48 PageID #: 139




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing was emailed and sent via

  regular mail on October 20, 2019, to the following address:

         Robert J. Symon, Esq.
         Bradley Arrant Boult Cummings LLP
         1615 L Street NW, Suite 1350
         Washington, DC 20036
         rsymon@bradley.com

                                              /s/ Andrew J. Miroff
                                              Andrew J. Miroff, Atty. No. 21749-49
                                              ICE MILLER LLP
                                              One American Square, Suite 2900
                                              Indianapolis, IN 46282-0200
                                              (317) 236-2100
                                              drew.miroff@icemiller.com

                                              Counsel for Plaintiff Rolls-Royce North American
                                              Technologies Inc.




                                                 23
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 24 of 48 PageID
                            49D01-1910-PL-044033                              #:10/20/2019
                                                                         Filed:  140 6:37 PM
                                                                                              Clerk
                             Marion Superior Court, Civil Division 1         Marion County, Indiana




                              Exhibit A
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 25 of 48 PageID
                            49D01-1910-PL-044033                              #:10/20/2019
                                                                         Filed:  141 6:37 PM
                                                                                              Clerk
                             Marion Superior Court, Civil Division 1         Marion County, Indiana




                              Exhibit B
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 26 of 48 PageID #: 142




  COM                                                                                                     Rolls-Royce North American
                                                                                                                                           ®
                                                                                                          Technologies Inc. | LibertyWorks
   R                                                                                                      P.O. Box 7162, Speed Code X12
                                                                                                          Indianapolis, IN 46207-7162 USA

                                                                                                          Tel: 317-478-7991
                                                                                                          Email: james.pinyerd@rolls-royce.com


                                                                                                          Tel: 317-478-7991
                                                                                                           April 25, 2019
                                                                                                          Email: james.pinyerd@liberty.rolls-royce.com


  Rachel Cope
  Dynetics, Inc.
  1002 Explorer Blvd.
  Huntsville, AL 35806


   Subject:           Update to LibertyWorks® Proposal for HEL-TVD Option 3




  Dear Ms. Cope:

  As a result of discussions this week with Dynetics, LibertyWorks has identified additional
  opportunities in its proposal to reduce hours. After subtracting these recently identified hours,
  LibertyWorks’ total proposal now comprises                 , which is a reduction of
  from the previous proposal.

  With          total hours, the price of LibertyWorks’ proposal is approximately           , which
  includes labor, travel, and the         in material previously discussed (i.e., “thermal and other
  system related hardware” identified in the Do-Buy list submitted on March 29, 2019).
  Therefore, the total PTM price to Dynetics is approximately            , which is made up of the
           LibertyWorks proposal and            in material purchased by Dynetics (i.e., material
  listed in the Dynetics tab of the Do-Buy list submitted on March 29, 2019).

  The latest reduction in hours         includes substantial reductions in the PTM Subsystem
  Build & Test Phase, as well as reductions in the Critical Design Review (CDR) Phase. The
  reductions in the PTM Subsystem Build & Test Phase are a result of assuming a higher test
  success rate and thus reducing subsystem test hours in view of LibertyWorks’ separate risk
  reduction efforts, and Dynetics’ ability to support various efforts. The reductions in the CDR
  Phase are a result of collapsing the PDR & CDR Phases together.




        This document and attachments may contain trade secrets, commercial, or financial information that is privileged and confidential to
                                              Rolls-Royce North American Technologies Inc.


                                                                                                                                 Exhibit B
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 27 of 48 PageID #: 143




  Upon agreement with Dynetics 0n the number of hours and price stated herein, LibertyWorks
  will prepare an updated proposal and BOES. Please let us know if you would like to have a call

  t0 discuss this proposal 0r next steps.


  For questions concerning         this      correspondence, please feel free to contact                              me at       (317) 478-7991 or
  Iames.Pinverd@rolls-rovce.com.

  Kind regards,




  James Pinyerd
  Commercial Manager




       This document and attachments   may   contain trade secrets, commercial, or ﬁnancial information that   is   privileged   and   confidential to
                                                 Rolls—Royce North American Technologies     Inc.
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 28 of 48 PageID
                            49D01-1910-PL-044033                              #:10/20/2019
                                                                         Filed:  144 6:37 PM
                                                                                              Clerk
                             Marion Superior Court, Civil Division 1         Marion County, Indiana




                              Exhibit C
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 29 of 48 PageID
                            49D01-1910-PL-044033                              #:10/20/2019
                                                                         Filed:  145 6:37 PM
                                                                                              Clerk
                             Marion Superior Court, Civil Division 1         Marion County, Indiana




                              Exhibit D
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 30 of 48 PageID
                            49D01-1910-PL-044033                              #:10/20/2019
                                                                         Filed:  146 6:37 PM
                                                                                              Clerk
                             Marion Superior Court, Civil Division 1         Marion County, Indiana




                              Exhibit F
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 31 of 48 PageID #: 147




  COM                                                                                                    Rolls-Royce North American
                                                                                                                                          ®
                                                                                                         Technologies Inc. | LibertyWorks
   R

                                                                                                          September 26, 2019


  Ronnie Chronister
  Dynetics, Inc.
  1002 Explorer Blvd.
  Huntsville, AL 35806




  Subject:           Dynetics’ letter dated September 17, 2019 (“Dynetics Letter”), Exclusivity


  Reference:         Subcontract No.: DI-SC-18-58, Purchase Order No.: SB600065
                     D3I HEL-TVD Teaming Agreement effective April 21, 2017 (“Teaming
                     Agreement”)




  Mr. Chronister:

  This letter is to inform Dynetics that LibertyWorks disputes and disagrees with Dynetics’ claim
  that LibertyWorks has not met the requirements to maintain the exclusivity arrangement under
  the above-referenced Teaming Agreement. As a result, the process for dispute resolution under
  Section 10.10 of the Teaming Agreement is hereby initiated.

  Under the exclusivity clause of the Teaming Agreement, LibertyWorks agreed to not participate
  in any other proposal effort for HEL-TVD. With this commitment, LibertyWorks allowed its
  significant, privately-funded Power and Thermal Management solutions to be used in Dynetics’
  HEL-TVD proposal. In return for LibertyWorks’ commitment, Dynetics agreed that
  LibertyWorks will be Dynetics’ exclusive source for Power and Thermal Management for the
  HEL-TVD program and that Dynetics’ shall not pursue other proposals for Power and Thermal
  Management for the HEL-TVD program.




       This document and attachments may contain trade secrets, commercial, or financial information that is privileged and confidential to
                                             Rolls-Royce North American Technologies Inc.



                                                                                                                         Exhibit F
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 32 of 48 PageID #: 148



  Per Section 6 of the Teaming Agreement, the exclusivity arrangement requires that
  LibertyWorks meet (1) pricing targets established by Dynetics, (2) schedule requirements, and
  (3) technical capabilities.

  LibertyWorks met Dynetics price target for Option 3 on April 26, 2019. On April 25, 2019,
  LibertyWorks provided a letter to Ms. Rachel Cope that stated, among other things, “the price
  of LibertyWorks’ proposal is approximately           , which includes labor, travel, and the
  in material previously discussed (i.e., ‘thermal and other system related hardware’ identified in
  the Do-Buy list submitted on March 29, 2019). Therefore, the total [Power and Thermal
  Management] price to Dynetics is approximately             , which is made up of the
  LibertyWorks proposal and           in material purchased by Dynetics (i.e., material listed in the
  Dynetics tab of the Do-Buy list submitted on March 29, 2019).” In a telephone call the following
  day with Mr. Mark Wilson (COO – LibertyWorks), Mr. Chronister stated that this price in the
  April 25, 2019, proposal is acceptable and received a letter from Ms. Rachel Cope on the same
  day confirming resolution of the negotiation on price and withdrawing the existing stop work
  order.

  In a claim related to meeting a price target for Option 3, Dynetics asserts that LibertyWorks
  failed to substantiate the cost of the Bill of Materials for Option 3. As noted above, Dynetics
  accepted the April 25, 2019, proposal price, which incorporated substantiation of cost for the Bill
  of Materials. Again, LibertyWorks met Dynetics’ price target when Dynetics accepted the April
  25, 2019, proposal price.

  In the Dynetics Letter, Dynetics’ claims that LibertyWorks did not meet Dynetics’ pricing
  targets by “overrunning cost by 29%” in Option 2. LibertyWorks met Dynetics’ pricing target
  for Option 2 when Dynetics accepted LibertyWorks’ price proposal for Option 2. The
  additional cost required to complete Option 2 was directly caused by Dynetics’ instruction to
  change the power and thermal system to include                                                .
  Also, Dynetics claims in the Dynetics Letter that LibertyWorks breached its obligations in
  Option 2 “by missing January’s Preliminary Design Review (PDR) schedule date.” In fact,
  LibertyWorks fulfilled its PDR responsibilities in January’s PDR and the Government approved
  Team Dynetics’ PDR, which included LibertyWorks’ PDR submission. Subsequent to this
  approval by the Government, the Government selected Team Dynetics for award at least in part
  due to LibertyWorks’ efforts for January’s PDR.

  In the Dynetics Letter, Dynetics makes several claims that do not appear to be relevant to
  whether Dynetics can end the exclusivity arrangement in accordance with the Teaming
  Agreement.

  First, Dynetics asserts that it has “cost concerns around Data Rights submittals.” The updates to
  LibertyWorks’ Data Rights submittals have been driven by a change to                          –
  a change directed by Dynetics - and the decision to bring other privately-funded
  data/inventions to the program. In any event, on April 26, 2019, Dynetics accepted
       This document and attachments may contain trade secrets, commercial, or financial information that is privileged and confidential to
                                             Rolls-Royce North American Technologies Inc.
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 33 of 48 PageID #: 149



  LibertyWorks’ price for Option 3, and the “cost concerns” stated in the Dynetics Letter are not a
  valid justification for ending the exclusivity arrangement according to the Teaming Agreement.

  Second, Dynetics expresses dissatisfaction over not having reviewed or provide input into the
  battery vendor or “access to the battery specifications.” LibertyWorks discussed the battery
  during PDR and walkup Critical Design Review (CDR) and has recently offered greater access
  to Dynetics. Regardless, the ability to review LibertyWorks’ battery vendor, to provide input to
  LibertyWorks’ battery vendor, or to have access to battery details is not a condition for
  maintaining the exclusivity arrangement.

  Third, Dynetics suggests that LibertyWorks needed permission before it could bring solutions
  created by independent research and development (IRAD) to the HEL-TVD program and that
  inclusion of IRAD solutions puts the program at risk. However, these are not conditions
  required by the Teaming Agreement for maintaining the exclusivity arrangement.

  In addition, the original configuration for the power and thermal system from LibertyWorks
  was based on a system being designed and built under an IRAD effort. Dynetics was aware of
  this fact at the beginning of the program, never raised the concerns it alleges in the Dynectics
  Letter, and chose LibertyWorks as its power and thermal system provider at least partially
  based on its IRAD activities.

  Dynetics also claims that the negotiation for Option 3 went “much longer than 90 days” and,
  therefore, Dynetics has the ability to terminate the Teaming Agreement. Per Section 8.(g) of the
  Teaming Agreement, an event that can result in termination includes “inability of Dynetics and
  [LibertyWorks] after good faith negotiation to reach agreement on the price and terms and
  conditions of the subcontract within ninety (90) days from award of the prime contract for the
  Contract to Dynetics” (emphasis added). On January 31, 2019, Dynetics notified LibertyWorks
  that Dynetics was awarded Option 3 (herein, the “Award Date”). The Terms and Conditions of
  the Subcontract agreed under Option 2 (i.e., prior to the Award Date) apply to Options 2 and 3.
  As noted above, the parties agreed on price for Option 3 on April 26, 2019. The number of days
  between Award Date and agreement on both the terms and conditions and the price (April 26,
  2019) is 85 days. Because Dynetics and LibertyWorks completed the negotiation of both items
  in less than ninety (90) days from the Award Date, Dynetics’ claim that it has the ability to
  terminate the Teaming Agreement via Section 8.(g) is incorrect.

  In summary, the exclusivity arrangement under the Teaming Agreement is still in effect.
  Dynetics’ claim that it has justification to end the exclusivity arrangement under the Teaming
  Agreement is not supported. Because the parties dispute the ability of Dynetics to end the
  exclusivity arrangement, the dispute resolution provision of the Teaming Agreement must be
  followed.




       This document and attachments may contain trade secrets, commercial, or financial information that is privileged and confidential to
                                             Rolls-Royce North American Technologies Inc.
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 34 of 48 PageID #: 150




  Please be assured that LibertyWorks, with the support of the rest of Rolls-Royce North America,
  is   fully   committed     to   having a good relationship with Dynetics and delivering the Power and
  Thermal Management solution for the                         HEL-TVD program and ultimately to the warfighter.

  A11 correspondence          and any questions should be directed                           t0   James Pinyerd, Commercial
  Manager       at   Iames.Pinverd@rolls-rovce.com,                     Mark Wilson, COO-Liberthorks                                  at

  Mark.Wilson@libertv.rolls—rovce, and Caroline Chien, Chief Legal Counsel at
  Caroline.Chien@rolls-rovce.com.




  Kind regards,




  James Pinyerd
  Commercial Manager




          This document and attachments   may   contain trade secrets, commercial, or ﬁnancial information that   is   privileged   and   confidential to
                                                    Rolls—Royce North American Technologies       Inc.
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 35 of 48 PageID
                            49D01-1910-PL-044033                              #:10/20/2019
                                                                         Filed:  151 6:37 PM
                                                                                              Clerk
                             Marion Superior Court, Civil Division 1         Marion County, Indiana




                              Exhibit G
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 36 of 48 PageID #: 152



  30 September 2019

                                    VIA E-mail and Certified Mail

  Rolls-Royce North American Technologies, Inc.
  LibertyWorks Division
  450 S. Meridian Street
  Indianapolis, IN 46225

  Attention:             James Pinyerd, Commercial Officer

         Subject:        LibertyWorks Letter dated September 26, 2019

         Reference:      Subcontract No.: DI-SC-18-58, Purchase Order No.: SB600065
                         D3I HEL-TVD Teaming Agreement effective April 21, 2017
  Mr. Pinyerd:

  Dynetics is in receipt of your letter dated September 26, 2019. In that letter, Rolls-Royce North
  American Technologies, Inc., LibertyWorks (hereinafter "LibertyWorks") disputes that
  LibertyWorks failed to meet the requirements for exclusivity under the D3I HEL-TVD Teaming
  Agreement effective April 21, 2017. Moreover, LibertyWorks designates the matter a dispute per
  Section 10.10 of the Teaming Agreement.

  After review, Dynetics has determined that LibertyWorks is mistaken as to its factual assertions
  as well as conclusions drawn from the faulty factual assertions; Dynetics stands by the assertions
  made in our letter of September 17, 2019. Dynetics recognizes the dispute process has been
  engaged and is scheduling the executive management meeting as required under Section 10.10 of
  the Teaming Agreement. We look forward to addressing the matter at that meeting.

  All correspondence and any questions should be directed to Ronnie Chronister, Sr. Vice President
  at Ronnie.Chronister@Dynetics.com and Michael Stebbins, General Counsel at
  Michael.Stebbins @Dynetics.com.


  Sincerely,




     nnie
  Sr. Vice President of Contracts
  Dynetics, Inc.




                    PO Box 5500 • Huntsville, Alabama 35814-5500 • 256.964.4000 • www.dynetics.com
                                     Dynetics is an Equal Opportunity Employer M/F/DISABLEDNET



                                                                                                 Exhibit G
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 37 of 48 PageID
                            49D01-1910-PL-044033                              #:10/20/2019
                                                                         Filed:  153 6:37 PM
                                                                                              Clerk
                             Marion Superior Court, Civil Division 1         Marion County, Indiana




                              Exhibit H
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 38 of 48 PageID #: 154
      Dynetics

   07 October 2019

                                      VIA E-mail and Certified Mail

   Rolls-Royce North American Technologies, Inc.
   LibertyWorks Division
   450 S. Meridian Street
   Indianapolis, IN 46225

   Attention:             James Pinyerd, Commercial Officer

          Subject:        LibertyWorks and Dynetics Executive Level Review Oct. 7, 2019

          Reference:      Subcontract No.: DI-SC-18-58, Purchase Order No.: SB600065
                          D3I HEL-TVD Teaming Agreement effective April 21, 2017
   Mr. Pinyerd:

   After the Executive Level Review conducted this October 7, 2019, Dynetics maintains its position
   that LibertyWorks failed to meet the requirements for exclusivity in the Teaming Agreement
   effective April 21, 2017. LibertyWorks disputed Dynetics' position during the Executive Level
   Review. The Parties discussed and could not reach agreement. Dynetics considers the Executive
   Level Review process complete with the Parties unable to reach agreement.       Consequently,
   Dynetics shall enforce its determination that LibertyWorks no longer qualifies for exclusivity
   under the Teaming Agreement.

   All correspondence and any questions should be directed to Ronnie Chronister, Sr. Vice President
   at Ronnie.Chronister@Dynetics.com and Michael Stebbins, General Counsel at
   Michael.Stebbins @Dynetics.com.


   Sincerely,




   Ronni       onister
   Sr. Vice President of Contracts
   Dynetics, Inc.




                     PO Box 5500 • Huntsville, Alabama 35814-5500 • 256.964.4000 • www.dynetics.com
                                      Dynetics is on Equal Opportunity Employer WF/D1SABLEDNET




                                                                                                  Exhibit H
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 39 of 48 PageID
                            49D01-1910-PL-044033                              #:10/20/2019
                                                                         Filed:  155 6:37 PM
                                                                                              Clerk
                             Marion Superior Court, Civil Division 1         Marion County, Indiana




                               Exhibit I
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 40 of 48 PageID #: 156




                                                                                                         Rolls-Royce North American
                                                                                                                                          ®
                                                                                                         Technologies Inc. | LibertyWorks




                                                                                                          October 10, 2019


  Ronnie Chronister
  Michael Stebbins
  Dynetics, Inc.
  1002 Explorer Blvd.
  Huntsville, AL 35806


  Subject:           Dynetics’ letter dated October 7, 2019; Exclusivity


  Dear Mr. Chronister and Mr. Stebbins:

  We are writing in response to your October 7 letter. That letter contends that: (1) LibertyWorks
  failed to meet the requirements for exclusivity set forth in Paragraph 6 of the parties’ Teaming
  Agreement; (2) the parties were unable to resolve the dispute during the purported October 7
  Executive Level Review; and (3) Dynetics is permitted to immediately enforce its unilateral
  determination that LibertyWorks no longer qualifies for exclusivity. As discussed during our
  previous correspondence and telephone calls, we disagree with each of these contentions. If
  Dynetics continues to insist that LibertyWorks no longer qualifies for exclusivity, LibertyWorks
  intends to enforce its rights, as appropriate.

  As you know, LibertyWorks disputes Dynetics’ claim that LibertyWorks breached Paragraph 6
  of the Teaming Agreement. Moreover, LibertyWorks does not consider our October 7
  telephone conversation to be the “Executive Level review” referenced in Section 10.10 of the
  Teaming Agreement. That section contemplates a 15-30 day review period, which presumably
  would include an internal review by the executives of each party followed by an informed
  discussion between Dynetics’ and LibertyWorks’ executives. Your attempt to circumvent this
  requirement by scheduling a call immediately following the 10-day initial discussion period and
  then unilaterally declaring the conclusion of the “Executive Level review” violates the express
  terms of the Teaming Agreement and Dynetics’ general obligation to operate in good faith.

  Further, even if we are unable to resolve our dispute upon the conclusion of a proper Executive
  Level review, nothing in the Teaming Agreement gives Dynetics the right to terminate
  exclusivity until the dispute is settled by arbitration. Section 10.10 expressly provides: “If this
  review process is not successful within a reasonable period of time (normally 15-30 days, unless
  extended by agreement of the Parties), then the matter shall be designated as a dispute and shall

       This document and attachments may contain trade secrets, commercial, or financial information that is privileged and confidential to
                                             Rolls-Royce North American Technologies Inc.


                                                                                                                            Exhibit I
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 41 of 48 PageID #: 157



  be submitted to and settled by binding arbitration enforceable under the Federal Arbitration
  Act, 9 U.S.C. §§ 1 et seq. (the “FAA”) and conducted pursuant to the then current rules of the
  American Arbitration Association.” In other words, if we are not able to resolve the dispute in
  an Executive Level review, the dispute “shall be submitted and settled by binding
  arbitration.” Therefore, Dynetics may not unilaterally terminate exclusivity; at a minimum, it
  must wait until the conclusion of the arbitration process to determine whether such a
  termination is proper.

  We ask you to consider the foregoing and inform us by no later than October 14, if Dynetics still
  intends to terminate exclusivity effective immediately. If Dynetics takes this position or, if
  otherwise, we do not receive a response by October 14, LibertyWorks intends to enforce its
  rights, both in law and in equity, as appropriate under both the Teaming Agreement and the
  Subcontract.

  In the meantime, in light of the reasonable likelihood of litigation between us, we ask that you
  confirm that Dynetics is preserving all documents and information, including hard copy and
  electronic documents, emails, text messages, voicemails, instant messages and all other forms of
  documents or communications, related to the Project, Teaming Agreement and Subcontract,
  including but not limited to:

      ·      Any communications with any vendor or other company related to the work
             LibertyWorks was to perform under Option 3;

      ·      Any communications with any representative of the Customer regarding the Project
             including, but not limited to, any proposals submitted by Dynetics, any representations
             made to the Customer regarding LibertyWorks’ involvement in the Project, any
             Customer approval of LibertyWorks as a Subcontractor, and any discussions with the
             Customer regarding using another vendor instead of LibertyWorks;

      ·      Any communications with Lockheed Martin or any other team members regarding the
             Project;

      ·      Dynetics’ complete contract file;

      ·      Any documents related to Dynetics’ purported “pricing target” including, but not
             limited to, any communications with LibertyWorks or the Government regarding the
             target, any internal communication regarding the target, and any documents relating to
             how the target was calculated; and

      ·      Any internal communications regarding the relationship between LibertyWorks and
             Dynetics including any correspondence regarding LibertyWorks’s Option Year 3
             proposal and the decision to terminate the exclusivity agreement.

  We look forward to hearing from you and hope that we are able to resolve these issues without
  litigation.



          This document and attachments may contain trade secrets, commercial, or financial information that is privileged and confidential to
                                                Rolls-Royce North American Technologies Inc.
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 42 of 48 PageID #: 158



  All correspondence and any questions should be directed to James Pinyerd, Commercial
  Manager, at James.Pinyerd@rolls-royce.com, Mark Wilson, COO-LibertyWorks, at
  Mark.Wilson@liberty.rolls-royce, and Caroline Chien, Chief Legal Counsel, at
  Caroline.Chien@rolls-royce.com.



  Kind regards,



  James Pinyerd
  Commercial Manager



  cc:     Dawn Stern, DLA Piper LLP
          Brett Ingerman, DLA Piper LLP




        This document and attachments may contain trade secrets, commercial, or financial information that is privileged and confidential to
                                              Rolls-Royce North American Technologies Inc.
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 43 of 48 PageID
                            49D01-1910-PL-044033                              #:10/20/2019
                                                                         Filed:  159 6:37 PM
                                                                                              Clerk
                             Marion Superior Court, Civil Division 1         Marion County, Indiana




                               Exhibit J
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 44 of 48 PageID #: 160




  October 15, 2019


                                   VIA E-mail and Certified Mail

  Rolls-Royce North American Technologies, Inc.
  LibertyWorks Division
  450 S. Meridian Street
  Indianapolis, IN 46225

  Attention:             James Pinyerd, Commercial Officer

         Subject:        Termination for Default

         Reference:      Subcontract No.: DI-SC-18-58, Purchase Order No.: SB6000065
                         D3I HEL-TVD Teaming Agreement effective April 21, 2017

  Mr. Pinyerd:

          After further consideration and review, please be advised that Dynetics, Inc. (“Dynetics”)
  is terminating the above-referenced Teaming Agreement pursuant to Section 8. As you know,
  Dynetics had recently informed LibertyWorks that it no longer qualified for exclusivity under the
  Teaming Agreement for failing to meet (1) pricing targets, (2) schedule requirements, and (3)
  technical capabilities for Option 3 under the D3I High Energy Laser Task Order Contract. The
  details of these defaults were set forth in our letter to you dated September 17, 2019. Indeed,
  LibertyWorks inability to meet those requirements have precluded the parties from definitizing
  Option 3 work and is a material default, incapable of cure. While Dynetics understands that
  LibertyWorks likely will dispute this claim, given the current circumstances of Option 3, Dynetics
  has no choice but to solicit bids for the current work and any further effort from others to meet the
  warfighter’s needs.

          In addition, Dynetics recognizes that the Dispute Resolution procedure of the Teaming
  Agreement calls for an Executive Level review (should one party request it) followed by binding
  arbitration if the matter remains in dispute. However, nothing in the Teaming Agreement requires
  Dynetics to maintain the status quo pending the completion of this process contrary to
  LibertyWorks’ position. Moreover, please note that Dynetics termination of this Teaming
  Agreement under Section 8 negates “any liability of any party to the other” pursuant Section 10.1.
  Similarly, Section 10.9 emphasizes that in no event shall either party be liable to the other party
  for consequential, incidental or punitive loss, damages or expenses (including loss profits or
  savings) even if advised of their possible existence. This limitation of liability is reiterated in
  Section 10.10. In short, Dynetics will respond to any request for Executive Level review or
  arbitration but such efforts would appear to be futile due to the nature of LibertyWorks default and
  this limitation of liability.




                                                                                       Exhibit J
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 45 of 48 PageID #: 161
  James Pinyerd, Commercial Ofﬁcer
  October 14, 2019
  Page 2



            Finally, please  be advised that Dynetics is now represented by Robert J. Symon, Esq. Mr.
  Symon     is   with the law ﬁrm of Bradley Arant Boult Cummings in Washington, DC. His phone
  number     is    202-719—8294.   His email is rsymonngradleycom.         Going forward, we would
  appreciate      it   if   you or your      legal counsel   would communicate with Mr. Symon regarding   this
  matter.


  Sincerely,




  Ronnie Chronister
  Sr. Vice President of Contracts

  Dynetics, Inc.



  CC:       Mike Bridgewater             -   RRLW
            Robert      J.   Symon   -   BARC
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 46 of 48 PageID
                            49D01-1910-PL-044033                              #:10/20/2019
                                                                         Filed:  162 6:37 PM
                                                                                              Clerk
                             Marion Superior Court, Civil Division 1         Marion County, Indiana




                              Exhibit K
     Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 47 of 48 PageID #: 163

             A                                                                                                          COMMERCIAL ARBITRATION RULES
             Aﬁﬁﬁﬁ‘im                        IFgfglg/gygggfuggﬁa
             ASSOCIATION                                                                                                        DEMAND FOR ARBITRATION

                           For Consumer or Employment cases, please                            visit   www.adnorg        for appropriate forms.


You are hereby notified that a copy of our                      arbitration   agreement and    this    demand    are being filed with the   American Arbitration
Association with a request that                it    commence         administration of the arbitration.   The   AAA will provide   notice of your opportunity to   file

an answering statement.

Name     of Respondent: Dynetics, Inc.


Address: 1002 Explorer Boulevard


City: Huntsville                                                                             State:    Alabama                       Zip Code: 35806


Phone No.:    (256) 964-4000                                                                 Fax No.:     n/a


Email Address: Rachel.Cope@dynetics.com


Name     of Representative            (if   known): Robert       J.   Symon, Esq.


Name     of Firm   (if   applicable): Bradley Arant Boult                Cummings LLP

Representative's Address: 1615                  ]_   Street   NW, Suite    1350


City:   Washington                                                                           State: District of     Columbia         Zip Code: 20036


Phone No.:    (202) 719—8294                                                                 Fax No.: (202) 719-8394


Email Address: rsymon@bradley.com

The named daimant, a party to an arbitration agreement which provides                                 for arbitration   under the Commercial Arbitration Rules of
the American Arbitration Association, hereby demands arbitration.

Brief Description of        the Dispute:

Rolls-Royce and Dynetics entered into a Teaming Agreement to develop a vehicle-based laser for the U.S. Army. Rolls-Royce was to be the
exclusive provider of the thermal and power technology for the project pursuant to the Teaming Agreement with the prime contractor, Dynetics.
Dynetics breached the Teaming Agreement by unilaterally declaring that Rolls-Royce failed lo meet the requirements for exclusivity under
Paragraph 6 of the Teaming Agreement. terminatimz the Teaming Agreement. and threatening to seek out other vendors to perform the work.

Dollar   Amount     of Claim: $ 1,000,0000

Other Relief Sought:          U Attorneys Fees U Interest U Arbitration Costs                          C] Punitive/Exemplary

m Other:    Injunctive      relief.



Amount     enclosed: $ 7,700

In   accordance with Fee Schedule:                    D Flexible Fee Schedule m Standard Fee Schedule
Please describe the qualifications you seek for arbitrator(s) to be appointed to hear this dispute:

Claimant requests an arbitrator(s) with experience with commercial disputes and government contracts.




Hearing locale: Huntsville, Alabama

(check one)   U Requested by Claimant m Locale provision induded                              in   the contract


Estimated time needed for hearings overall:                                                        hours or 4    to 5                       days




                                  Please        visit   our website at www.adr.org if you would like to file this case online.
                                                      AAA   Case Filing Services can be reached at 877-495-4185.


                                                                                                                                             Exhibit K
Case 1:19-cv-04302-TWP-TAB Document 1-2 Filed 10/22/19 Page 48 of 48 PageID #: 164

            A                                                                                                   COMMERCIAL ARBITRATION RULES
            Aﬁ‘ﬁﬁﬁ‘ﬁm                  IFrg>Legggnggg§§§L§m§rge
            ASSOCIATION                                                                                               DEMAN D FOR ARBITRATI 0N



Type of Business: Engineering and Technological Services                        for U.S.    Government     Military Contracts

Claimant: Rolls-Royce North American Technologies                  Inc.                    Respondent: Dynetics,   Inc.



Are any parties to       this arbitration, or their controiling       shareholder or parent company, from different countries than each other?

N0.

Signature (may be signed by a representative):                                              Date:

                                                                                            10/20/2019
      1441/1/17          7 ﬂwé
Name    of Claimant: Rolls—Royce North American Technologies Inc.


Address   (to   be used     in   connection with     this case):   2059   S.   Tibbs Avenue


City: Indianapolis                                                                          State: Indiana                      Zip Code: 46241


Phone No.1      (317) 230-2000                                                              Fax No.: n/a


Email Address: caroline.chien@Rolls-Royce.com


Name    of Representative: Brett Ingerman;            Dawn   Stem; Harry       P.   Rudo

Name    of Firm   (if   applicabie):    DLA Piper LLP     (US)


Representative's Address: 6225 Smith Avenue


City: Baltimore,    Maryland, 21209                                                         State:   Maryland                   Zip Code: 21209


Phone   No.: (410) 580-3000                                                                 Fax No.: (410) 580-3001

Email Addressz brett.ingerman@dlapiper.com

To begin proceedings, please send a copy of this Demand and the Arbitration Agreement, along with the filing fee as provided for
in the Rules, to: American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road. Suite 100 Voorhees, NJ 08043. At the

same time, send the original Demand to the Respondent.




                                  Please   visit   our website at www.adr.org ifyou would like to file this case online.
                                               AAA     Case Filing Services can be reached at 877-495-4185.
